Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered May 11, 2004, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The court providently exercised its discretion in admitting testimony that the fingerprints of a person with whom defendant allegedly acted in concert were found at the scene of the crime. This evidence tended to prove that defendant acted in *281concert with other persons in the commission of felony murder (see generally People v Wilder, 93 NY2d 352, 356 [1999]; People v Alvino, 71 NY2d 233, 245 [1987]), and the jurors are presumed to have followed the court’s limiting instructions. In any event, even if we were to find that the court erred in admitting the evidence, we would find the error to be harmless (see e.g. People v Johnson, 57 NY2d 969 [1982]).
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Andrias, J.P., Saxe, Friedman, Williams and Malone, JJ.